Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 5, 17 and 20 with the important feature being “ the cover flange including a switch wire aperture passing therethrough; a LED light electrically connected to the magnetic reed switch, wherein in the closed position of the cover assembly the magnet engages the magnet reed switch to turn the LED light off and in the open position the magnet is disengaged from the magnet reed switch to turn the LED light on; and a wiring tunnel having an open end and, the LED light is inserted through the open end of the wiring tunnel, wherein the wiring tunnel is installed on a bottom of the cover flange and the wiring tunnel includes top and bottom members defining a wiring aperture that is aligned with the switch wire aperture of the cover flange, the magnetic reed switch wires passing through the aligned apertures into the interior of the body of the electrical floor box (claim 1);” “An electrical floor box comprising: a body having an open top and defining an interior therewithin; a cover flange configured to be mounted on the open top of the body, wherein the cover flange includes a plurality of inner tab members that extend laterally from each side of the cover flange and toward a center of the cover flange; a cover assembly connected to the cover flange such that the cover assembly is repositionable between open and closed positions; a light source assembly arranged within the electrical floor box, the light source assembly including: a magnet .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see Applicant’s Remarks, filed November 30, 2020, with respect to claims 1, 5, 17 and 20 have been fully considered and are persuasive.  Claims 5, 13 and 17 were amended to remove the recitation of "can be", therefore withdrawal the 35 USC 112(b) rejection is withdrawn. The 35 USC 103 rejection of claim 1 has been withdrawn. The applicant has amended claim 1 to include “the cover flange including a switch wire aperture passing therethrough…wherein in the closed position of the cover assembly the magnet engages the magnet reed switch to turn the LED light off and in the open position the magnet is disengaged from the magnet reed switch to turn the LED light on; and a wiring tunnel having an open end and, the LED light is inserted through the open end of the wiring tunnel, wherein the wiring tunnel is installed on a bottom of the cover flange and the wiring tunnel includes top and bottom members defining a wiring aperture that is aligned with the switch wire aperture of the cover flange, the magnetic reed switch wires passing through the aligned apertures into 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847            
/William H. Mayo III/Primary Examiner, Art Unit 2847